Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 25, 2009 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No. of incorporation) 255 State Street, Boston, Massachusetts 02109 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Page 1 of 12 INFORMATION INCLUDED IN THE REPORT Item 9.01. Financial Statements and Exhibits Registrant has reported its results of operations for the three months ended January 31, 2009, as described in Registrants news release dated February 25, 2009, a copy of which is filed herewith as Exhibit 99.1 and incorporated herein by reference. Exhibit No. Document 99.1 Press release issued by the Registrant dated February 25, 2009. Page 2 of 12 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: February 25, 2009 /s/ Robert J. Whelan Robert J. Whelan, Chief Financial Officer Page 3 of 12 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description 99.1 Copy of Registrant's news release dated February 25, 2009. Page 4 of 12 Exhibit 99.1 Contact: Robert Whelan - 617.482.8260 rwhelan@eatonvance.com EATON VANCE CORP. REPORT FOR THE THREE MONTHS ENDED JANUARY 31, 2009 Boston, MA, February 25, 2009 - Eaton Vance Corp. (NYSE: EV) reported earnings per diluted share of $0.21 in the first quarter of fiscal 2009 compared to earnings per diluted share of $0.28 in the fourth quarter of fiscal 2008 and $0.46 in the first quarter of fiscal 2008. Net realized and unrealized investment losses, including impairment losses, reduced earnings per diluted share approximately $0.01 in the first quarter of fiscal 2009 and approximately $0.13 in the fourth quarter of fiscal 2008. Net inflows of $3.3 billion into long-term funds and separate accounts in the first quarter of fiscal 2009 consisted of gross sales and other inflows of $12.3 billion, client withdrawals of $7.7 billion and reductions in leverage of $1.3 billion. The Companys annualized internal growth rate for the quarter was 11 percent, or 15 percent before the effects of deleveraging. For comparison, the Companys annualized internal growth rate was one percent (four percent before deleveraging) in the fourth quarter of fiscal 2008 and nine percent in the first quarter of fiscal 2008. Despite the challenging market environment and economy, Eaton Vance continues to grow organically and remains solidly profitable and financially strong, said Thomas E. Faust Jr., Chairman and Chief Executive Officer. While we seek to realize cost savings to offset market-related revenue declines, we continue to invest in our business to pursue identified growth opportunities. Assets under management decreased $1.2 billion, or one percent, to $121.9 billion on January 31, 2009 from $123.1 billion on October 31, 2008. Assets under management on January 31, 2009 include $6.9 billion of managed assets of the Tax Advantaged Bond Strategies (TABS) business acquired from M.D. Sass Investors Services on December 31, 2008. Comparison to Fourth Quarter of Fiscal 2008 Institutional and high-net-worth separate account net inflows were $2.4 billion in the first quarter of fiscal 2009 compared to net outflows of $0.3 billion in the fourth quarter of fiscal 2008, primarily reflecting funding of new institutional mandates at Eaton Vance Management and net inflows into high-net-worth and institutional accounts at Page 5 of 12 Parametric Portfolio Associates. Long-term fund net inflows of $0.5 billion in the first quarter of fiscal 2009 compared to $0.4 billion of net outflows in the fourth quarter of fiscal 2008, reflecting $7.0 billion of fund sales and other inflows, $5.2 billion of fund redemptions and a $1.3 billion reduction in fund leverage in the first quarter of fiscal 2009. Retail managed account net inflows decreased to $0.4 billion in the first quarter of fiscal 2009 from $1.1 billion in the fourth quarter of fiscal 2008, primarily reflecting a decrease in sales of Parametric Portfolio Associates overlay and tax-efficient core equity products. Tables 1-4 on page 7 summarize the Companys assets under management and asset flows by investment category. Revenue in the first quarter of fiscal 2009 decreased $40.3 million, or 16 percent, to $209.5 million from revenue of $249.8 million in the fourth quarter of fiscal 2008. Investment advisory and administration fees decreased 16 percent to $160.5 million, reflecting a 16 percent decrease in average assets under management. Distribution and underwriter fees decreased 25 percent due to a decrease in average fund assets that pay these fees. Service fee revenue decreased 23 percent due to a decrease in average fund assets subject to service fees. Other revenue increased due to $7.7 million of net realized and unrealized losses on investments of consolidated funds recognized as a reduction to other revenue in the fourth quarter of fiscal 2008 compared to $1.0 million of net realized and unrealized losses on investments of consolidated funds recognized in the first quarter of fiscal 2009. Operating expenses in the first quarter of fiscal 2009 decreased $15.9 million, or nine percent, to $157.5 million compared to operating expenses of $173.4 million in the fourth quarter of fiscal 2008. Compensation expense increased five percent, primarily reflecting increased bonus accruals and higher stock-based compensation. Distribution expense decreased 24 percent due primarily to a decrease in revenue sharing payments, Class C distribution fees and a decrease in payments made under certain closed-end fund compensation agreements. Service fee expense decreased 24 percent, in line with the decrease in assets subject to service fees. Amortization of deferred sales commissions decreased 12 percent due to a decline in Class B and Class C fund share sales and assets. Fund expenses decreased 12 percent in the first quarter of fiscal 2009 compared to the fourth quarter of fiscal 2008, primarily reflecting a decrease in fund assets for which the Company employs a subadvisor. Other expenses decreased ten percent, primarily due to decreases in information technology and consulting expenses as a result of expense management initiatives over the same period. Operating income in the first quarter of fiscal 2009 was $52.0 million, down 32 percent from operating income of $76.4 million in the fourth quarter of fiscal 2008. In evaluating operating performance, the Company considers operating income and net income, which are calculated on a basis consistent with accounting principles generally accepted in the United States of America (GAAP), as well as adjusted operating income, a non-GAAP performance measure. Adjusted operating income is defined as operating income excluding the results of consolidated funds and adding back stock- Page 6 of 12 based compensation, write-offs of intangible assets and other items that we consider non-operating in nature. The Company believes that adjusted operating income is a key indicator of the Companys ongoing profitability and therefore uses this measure as the basis for calculating performance-based management incentives. Adjusted operating income is not, and should not be construed to be, a substitute for operating income computed in accordance with GAAP. However, in assessing the performance of the business, management and the Board of Directors look at adjusted operating income as a measure of underlying performance, since operating results of consolidated funds and amounts resulting from one-time events do not necessarily represent normal results of operations. In addition, when assessing performance, management and the Board look at performance both with and without stock-based compensation, a non-cash operating expense. Adjusted operating income of $62.9 million in the first quarter of fiscal 2009 was 32 percent below the $92.6 million of adjusted operating income in the fourth quarter of fiscal 2008 and 43 percent below the $111.2 million of adjusted operating income in the first quarter of fiscal 2008. The following table provides a reconciliation of operating income to adjusted operating income for the periods presented: Reconciliation of Operating Income to Adjusted Operating Income For the Three months ended January October January % Change Q1 2009 to Q1 2009 to (in thousands) Q4 2008 Q1 2008 Operating income $51,999 76,355 $99,167 (32%) (48%) Operating (income)/loss of (93) 7,151 267 NM NM consolidated funds Stock-based 10,995 9,045 11,730 22% (6%) compensation Adjusted operating $62,901 92,551 $111,164 (32%) (43%) income Interest income in the first quarter of fiscal 2009 decreased 20 percent from the fourth quarter of fiscal 2008 due to lower effective interest rates earned on cash balances. In the first quarter of fiscal 2009 the Company recognized $0.8 million of net realized and unrealized losses on separate account investments and a $0.1 million impairment loss on an investment in a collateralized debt obligation entity. In the fourth quarter of fiscal 2008, the Company recognized $4.2 million of net realized and unrealized losses on investments and $13.2 million of impairment losses on investments in collateralized debt obligation entities. The Companys effective tax rate, calculated as a percentage of income before non-controlling interest and equity in net income (loss) of affiliates, was Page 7 of 12 39.7 percent and 37.7 percent in the first quarter of fiscal 2009 and the fourth quarter of fiscal 2008, respectively. Net income in the first quarter of fiscal 2009 was $24.7 million compared to $35.0 million in the fourth quarter of fiscal 2008. Comparison to First Quarter of Fiscal 2008 Revenue in the first quarter of fiscal 2009 decreased $80.3 million, or 28 percent, to $209.5 million from revenue of $289.8 million in the first quarter of fiscal 2008. Investment advisory and administration fees decreased 24 percent to $160.5 million, reflecting primarily a 23 percent decrease in average assets under management and a modest decline in the Companys effective investment advisory fee rate due to the increase in separate account assets under management as a percent of total average assets under management. Distribution and underwriter fees decreased 43 percent due to a decrease in average fund assets that pay these fees. Service fee revenue decreased 32 percent due to a decrease in average fund assets subject to service fees. Other revenue declined in the first quarter of fiscal 2009 due to $1.0 million of net realized and unrealized losses on investments of consolidated funds recognized as a reduction to other revenue in the first quarter of fiscal 2009. Operating expenses in the first quarter of fiscal 2009 decreased $33.1 million, or 17 percent, to $157.5 million compared to operating expenses of $190.6 million in the first quarter of fiscal 2008. Compensation expense decreased 15 percent, as increases in employee headcount and base salary and benefit costs were offset by reduced bonus accruals, lower sales-based incentives and lower stock-based compensation. Distribution expense decreased 33 percent due primarily to decreases in revenue sharing payments, Class C distribution fees, payments made under certain closed-end fund compensation agreements and commissions paid on certain sales of Class A shares. Service fee expense decreased 31 percent, in line with the decrease in assets subject to service fees. Amortization of deferred sales commissions decreased 29 percent due to the continuing decline of Class B and Class C fund share sales and assets. Fund expenses decreased 23 percent in the first quarter of fiscal 2009 compared to the first quarter of fiscal 2008 due largely to a decrease in fund assets for which the Company employs a subadvisor. Other expenses increased 25 percent, primarily due to an increase in facilities expense related to the Companys pending move to a new headquarters in downtown Boston, an increase in information technology and consulting expenses, and an increase in the amortization of intangible assets associated with the TABS acquisition. Operating income in the first quarter of fiscal 2009 was $52.0 million, down 48 percent from operating income of $99.2 million in the first quarter of fiscal 2008. Interest income in the first quarter of fiscal 2009 decreased 71 percent from the first quarter of fiscal 2008 due to lower average cash and short-term investment balances coupled with a lower effective interest rate earned on those balances. In the first quarter of fiscal 2009, the Company recognized $0.8 million of net realized and unrealized Page 8 of 12 losses on separate account investments and a $0.1 million impairment loss on an investment in a collateralized debt obligation entity. The Company recognized $0.5 million of net realized and unrealized losses on investments in the first quarter of fiscal 2008. The Companys effective tax rate, calculated as a percentage of income before non-controlling interest and equity in net income (loss) of affiliates, was 39.7 percent and 39.1 percent in the first quarter of fiscal 2009 and fiscal 2008, respectively. Net income in the first quarter of fiscal 2009 was $24.7 million compared to $57.9 million in the first quarter of fiscal 2008. Cash and cash equivalents and short-term investments decreased to $317.6 million on January 31, 2009 from $366.9 million on October 31, 2008 and $346.5 million on January 31, 2008. The Company used $37.8 million to fund share repurchases and $70.1 million to fund dividends to shareholders over the past twelve months. There were no outstanding borrowings against the Companys $200.0 million credit facility on January 31, 2009. In conjunction with the TABS acquisition, the Company recorded $44.8 million of amortizable intangible assets representing client relationships acquired, which will be amortized over a ten year period. The Company also recorded a long-term liability of $16.7 million representing a contingent purchase price liability. During the first three months of fiscal 2009, the Company repurchased and retired 0.2 million shares of its Non-Voting Common Stock. Approximately 2.5 million shares remain of the current 8.0 million share repurchase authorization. Eaton Vance Corp. (NYSE: EV) is one of the oldest investment management firms in the United States, with a history dating back to 1924. Eaton Vance and its affiliates offer individuals and institutions a broad array of investment products and wealth management solutions. The Companys long record of providing exemplary service and attractive returns through a variety of market conditions has made Eaton Vance the investment manager of choice for many of todays most discerning investors. For more information about Eaton Vance, visit www.eatonvance.com . This news release contains statements that are not historical facts, referred to as forward-looking statements. The Companys actual future results may differ significantly from those stated in any forward-looking statements, depending on factors such as changes in securities or financial markets or general economic conditions, client sales and redemption activity, the continuation of investment advisory, administration, distribution and service contracts, and other risks discussed from time to time in the Companys filings with the Securities and Exchange Commission. # # # Page 9 of 12 Eaton Vance Corp. Summary of Results of Operations (in thousands, except per share figures) Three Months Ended % Change % Change January 31, October 31 January 31, Q1 2009 to Q1 2009 to Q4 2008 Q1 2008 Revenue: Investment advisory and administration fees $ 160,512 $ 191,971 $ 210,686 (16) % (24) % Distribution and underwriter fees 21,083 28,099 37,039 (25) (43) Service fees 27,600 35,883 40,803 (23) (32) Other revenue 276 (6,187) 1,268 NM (78) Total revenue 209,471 249,766 289,796 (16) (28) Expenses: Compensation of officers and employees 69,626 66,013 81,927 5 (15) Distribution expense 22,056 29,001 32,791 (24) (33) Service fee expense 23,049 30,466 33,457 (24) (31) Amortization of deferred sales commissions 9,557 10,802 13,424 (12) (29) Fund expenses 5,032 5,737 6,516 (12) (23) Other expenses 28,152 31,392 22,514 (10) 25 Total expenses 157,472 173,411 190,629 (9) (17) Operating Income 51,999 76,355 99,167 (32) (48) Other Income/(Expense): Interest income 1,271 1,597 4,380 (20) (71) Interest expense (8,416) (8,386) (8,414) 0 0 Realized (losses) gains on investments (1,130) (585) 353 93 NM Unrealized gains (losses) on investments 314 (3,627) (821) NM NM Foreign currency gains (losses) 61 (86) (20) NM NM Impairment losses on investments (106) (13,206) - NM NM Income Before Income Taxes, Non-controlling Interest and Equity in Net Income (Loss) of Affiliates 43,993 52,062 94,645 (15) (54) Income Taxes (17,460) (19,602) (37,023) (11) (53) Non-controlling Interest (603) (304) (1,362) 98 (56) Equity in Net Income (Loss) of Affiliates, Net of Tax (1,233) 2,796 1,668 NM NM Net Income $ 24,697 $ 34,952 $ 57,928 (29) (57) Earnings Per Share: Basic $ 0.21 $ 0.30 $ 0.50 (30) (58) Diluted $ 0.21 $ 0.28 $ 0.46 (25) (54) Dividends Declared, Per Share $ 0.155 $ 0.155 $ 0.150 - 3 Weighted Average Shares Outstanding: Basic 115,910 115,809 116,337 0 (0) Diluted 118,608 122,979 127,132 (4) (7) Page 10 of 12 Eaton Vance Corp. Balance Sheet (in thousands, except per share figures) January 31, October 31, January 31, ASSETS Current Assets: Cash and cash equivalents $ 268,329 $ 196,923 $ 294,975 Short-term investments 49,230 169,943 51,510 Investment advisory fees and other receivables 98,578 108,644 113,297 Note receivable from affiliate 15,000 - - Other current assets 7,253 9,291 6,493 Total current assets 438,390 484,801 466,275 Other Assets: Deferred sales commissions 64,970 73,116 92,586 Goodwill 122,234 122,234 103,003 Other intangible assets, net 83,451 39,810 35,311 Long-term investments 106,477 116,191 84,218 Deferred income taxes 78,030 66,357 18,862 Equipment and leasehold improvements, net 67,048 51,115 25,646 Note receivable from affiliate - 10,000 - Other assets 4,624 4,731 5,489 Total other assets 526,834 483,554 365,115 Total assets $ 965,224 $ 968,355 $ 831,390 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accrued compensation $ 26,439 $ 93,134 $ 36,929 Accounts payable and accrued expenses 60,141 55,322 54,877 Dividend payable 18,120 17,948 17,357 Taxes payable 19,408 848 46,380 Deferred income taxes 20,369 20,862 18,848 Other current liabilities 2,982 3,317 5,339 Total current liabilities 147,459 191,431 179,730 Long-Term Liabilities: Long-term debt 500,000 500,000 500,000 Taxes payable - - 906 Contingent purchase price liability 16,685 - - Other long-term liabilities 31,297 26,269 - Total long-term liabilities 547,982 526,269 500,906 Total liabilities 695,441 717,700 680,636 Non-controlling interests 4,246 10,528 7,894 Commitments and contingencies - - - Shareholders' Equity: Voting common stock, par value $0.00390625 per share: Authorized, 1,280,000 shares Issued, 431,790, 390,009 and 371,386 shares, respectively 2 2 1 Non-voting common stock, par value $0.00390625 per share: Authorized, 190,720,000 shares Issued, 116,471,279, 115,421,762 and 115,276,753 shares, respectively 455 451 450 Notes receivable from stock option exercises (3,567) (4,704) (3,861) Accumulated other comprehensive (loss) income (6,707) (5,135) 787 Retained earnings 275,354 249,513 145,483 Total shareholders' equity 265,537 240,127 142,860 Total liabilities and shareholders' equity $ 965,224 $ 968,355 $ 831,390 Page 11 of 12 Table 1 Asset Flows (in millions) Twelve Months Ended January 31, 2009 Assets 1/31/2008 - beginning of period $ 152,909 Long-term fund sales and inflows 27,634 Long-term fund redemptions and outflows (22,365) Long-term fund net exchanges (247) Institutional/HNW account inflows 9,107 Institutional/HNW account outflows (4,844) Institutional/HNW assets acquired 2 4,818 Retail managed account inflows 9,688 Retail managed account outflows (4,824) Retail managed account assets acquired 2 2,035 Market value change (51,080) Change in cash management funds (901) Net change (30,979) Assets 1/31/2009 - end of period $ 121,930 Table 2 Assets Under Management By Investment Category (in millions) January 31, October 31 , % January 31, % 2009 2008 Change 2008 Change Equity Funds $ 46,591 $ 51,956 -10% $ 67,753 -31% Fixed Income Funds 19,851 20,382 -3% 24,282 -18% Bank Loan Funds 12,466 13,806 -10% 18,359 -32% Cash Management Funds 786 1,111 -29% 1,687 -53% Separate Accounts 42,236 35,832 18% 40,828 3% Total $ 121,930 $ 123,087 -1% $ 152,909 -20% Table 3 Asset Flows by Investment Category (in millions 1 Three Months Ended January 31, October 31, January 31, 2009 2008 2008 Equity fund assets - beginning of period $ 51,956 $ 67,164 $ 72,928 Sales/inflows 4,789 4,776 5,109 Redemptions/outflows (3,530) (4,126) (2,382) Exchanges (34) (112) (48) Market value change (6,590) (15,746) (7,854) Net change (5,365) (15,208) (5,175) Equity assets - end of period $ 46,591 $ 51,956 $ 67,753 Fixed income fund assets - beginning of period 20,382 23,855 24,617 Sales/inflows 1,398 1,290 1,538 Redemptions/outflows (1,391) (1,529) (1,425) Exchanges 29 23 72 Market value change (567) (3,257) (520) Net change (531) (3,473) (335) Fixed income assets - end of period $ 19,851 $ 20,382 $ 24,282 Bank loan fund assets - beginning of period 13,806 18,021 20,381 Sales/inflows 797 596 811 Redemptions/outflows (1,557) (1,424) (1,741) Exchanges (24) (53) (165) Market value change (556) (3,334) (927) Net change (1,340) (4,215) (2,022) Bank loan assets - end of period $ 12,466 $ 13,806 $ 18,359 Long-term fund assets - beginning of period 86,144 109,040 117,926 Sales/inflows 6,984 6,662 7,458 Redemptions/outflows (6,478) (7,079) (5,548) Exchanges (29) (142) (141) Market value change (7,713) (22,337) (9,301) Net change (7,236) (22,896) (7,532) Total long-term fund assets - end of period $ 78,908 $ 86,144 $ 110,394 Separate accounts - beginning of period 35,832 45,041 42,160 Institutional/HNW account inflows 3,431 1,513 2,201 Institutional/HNW account outflows (1,079) (1,852) (1,662) Institutional/HNW assets acquired 2 4,818 - - Retail managed account inflows 1,879 2,474 2,007 Retail managed account outflows (1,467) (1,371) (879) Retail managed accounts acquired 2 2,035 - - Separate accounts market value change (3,213) (9,973) (2,999) Net change 6,404 (9,209) (1,332) Separate accounts - end of period $ 42,236 $ 35,832 $ 40,828 Cash management fund assets - end of period 786 1,111 1,687 Total assets under management - end of period $ 121,930 $ 123,087 $ 152,909 Table 4 Long-Term Fund and Separate Account Net Flows (in millions) Three Months Ended January 31, October 31, January 31, 2009 2008 2008 Long-term funds: Open-end and other funds $ 2,546 $ 1,165 $ 1,994 Closed-end funds (450) (735) 31 Private funds (1,590) (847) (115) Institutional/HNW accounts 2,352 (339) 539 Retail managed accounts 412 1,103 1,128 Total net flows $ 3,270 $ 347 $ 3,577 1 Assets and flows for all non-Eaton Vance funds subadvised by Atlanta Capital, Fox Asset Management and Parametric Portfolio Associates, which were previously reported in the Long-term fund category have been reclassified to the Institutional/HNW separate account category for all periods presented. 2 Tax Advantaged Bond Strategies acquired by Eaton Vance subsidiary, Eaton Vance Management, in December 2008. Page 12 of 12
